******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
      KENOSIA COMMONS, INC. v. CYNTHIA
               DACOSTA ET AL.
                 (AC 37396)
                Lavine, Mullins and Schaller, Js.
     Argued October 8—officially released December 15, 2015

  (Appeal from Superior Court, judicial district of
      Danbury, Housing Session, Russo, J.)
  Colin P. Mahon, with whom, on the brief, was
Thomas T. Lonardo, for the appellant (plaintiff).
                          Opinion

   LAVINE, J. The plaintiff, Kenosia Commons, Inc.,
appeals from the judgment of the trial court rendered
in favor of the defendants, Cynthia DaCosta and Candra
DaCosta, in this summary process action. On appeal,
the plaintiff claims that the trial court improperly con-
cluded that by virtue of Cynthia DaCosta’s ownership
of shares of stock in the plaintiff corporation she is not
subject to summary process proceedings pursuant to
General Statutes § 21-80. We reverse the judgment of
the trial court.1
  We glean the following facts and procedural history
from the court file and trial transcript. On June 30, 2014,
the plaintiff had a complaint served on the defendants.
The complaint alleged that the plaintiff, as the lessor,
and the defendants, as the lessees, had entered into an
oral lease for the use and occupancy of 46 Kenosia
Avenue lot 10 (lot 10) in Danbury. The initial monthly
rent of $425 was payable on the first day of May, 2014,
and on the first day of each month thereafter. The defen-
dants took possession of lot 10 pursuant to the oral
lease and still occupy it, but they have failed to pay the
rent due under the lease for May, 2014. The plaintiff
caused a notice to quit to be served on the defendants
on or about May 12, 2014.2 The complaint further alleged
that the defendants have failed to tender the total arrear-
age due the plaintiff within the time stated in the notice
to quit. Moreover, although the time designated for the
defendants to quit the premises has passed, the defen-
dants continue in possession. In its prayer for relief,
the plaintiff sought a judgment of possession. The
defendants responded to the complaint by filing Judicial
Branch Form JD-HM-5, pleading that they ‘‘do not
know’’ with respect to each paragraph of the complaint.
   Following a series of continuances requested by the
defendants, the matter was tried to the court on October
6, 2014. The plaintiff presented evidence that it is a
mixed-use mobile home or manufactured housing com-
munity in Danbury; it has twenty-nine lots, a house,
and several apartments. It is the only manufactured
housing community cooperative in the state. Although
the plaintiff does not own the mobile manufactured
home occupied by the defendants, it owns the land
beneath it. The monthly rent per lot is $425. As of May
1, 2014, the defendants were delinquent in paying rent
for lot 10 in the amount of $2297.78. The defendants
have not paid the plaintiff rent since they were served
with the notice to quit.
   Cynthia DaCosta testified that she moved onto lot 10
in early 2011 after purchasing a home from Plaza Modu-
lar and Mobile Homes. She received and signed a lease
for lot 10 in February, 2011. She testified that ‘‘we’re a
co-op, so you buy shares to be in the park, I paid $2500
for twelve shares.’’ (Emphasis added.) She also testified
that she and her family encountered difficult circum-
stances that prevented her from being able to pay rent
for lot 10. At the conclusion of evidence, the court heard
the parties’ arguments.
   Counsel for the plaintiff stated that § 21-80 is the
summary process statute applicable to mobile homes.
Specifically, he argued that the statute provides that
‘‘for a nonpayment of rent by a resident, you must give
them thirty days notice and must include the arrearage,
and if the arrearage is tendered in full prior to the
expiration of the thirty days on the notice to quit, then
the park owner must accept it and reinstate the person.’’
Cynthia DaCosta argued that the defendants are not
trying ‘‘to shirk anything’’ or get out of paying their
bills. The plaintiff has refused to accept her plan to pay
the arrearage, demanding, instead, full payment.
   The court took the matter on the papers, but later
ordered the parties to appear for a posttrial hearing on
November 3, 2014. When the case was called, the court
stated: ‘‘[W]e had a—a trial on the merits of the com-
plaint filed by [the plaintiff] and testimony was received.
And, in reviewing the file, the court found other matters
that had been pending here in Danbury Superior Court
involving [the plaintiff]. And it came to the court’s atten-
tion that this could be set up where a person could be
a tenant and an owner at the same time, which was
never addressed at the trial, and I need to hear whether
Ms. DaCosta is a tenant or a tenant-owner. If she’s a
tenant-owner, the court—[I] don’t know if it even has
the ability to rule against her, because, in effect, she
would be an owner displacing herself. That’s the con-
cern of the court. And I don’t know how it’s set up with
her and her tenantship with respect to [the plaintiff].’’
  The plaintiff’s counsel presented the court with the
plaintiff’s certificate of incorporation, bylaws, and rules
and regulations, and directed the court to article 13 of
the bylaws. Counsel argued, pursuant to article 13, that
the homeowner loses the right to own shares under
certain circumstances, including eviction. Cynthia
DaCosta argued that she purchased shares of stock in
the plaintiff for $2500 when she moved in. The court
found that Cynthia DaCosta owns twelve shares of
stock in the plaintiff. The court took the matter on
the papers.
   On November 7, 2014, the court issued the following
order, which constituted the judgment of the court.
‘‘The court heard the matter on its merits and, addition-
ally, scheduled a hearing to entertain argument on a
posttrial issue that had come to the court’s attention
in connection with a companion matter involving [the
plaintiff]. That hearing was held on November 3, 2014.
After hearing additional argument, the court rules as
follows: The tenant, Cynthia DaCosta, by virtue of her
ownership shares in [the plaintiff], is equal part owner
and tenant and therefore falls outside of the strict statu-
tory guidelines for a summary process action. The court
has reviewed the [plaintiff’s] bylaws in their entirety
and finds no language that would reduce tenant/owner
[Cynthia] DaCosta’s status to that of tenant only, which
would then allow her to be the proper target of a sum-
mary process action. The motion for judgment of pos-
session is denied.’’ Thereafter the plaintiff appealed
from the court’s judgment.
   On appeal, the plaintiff claims that the trial court
improperly concluded that the defendants are not sub-
ject to a judgment of possession pursuant to § 21-80.
The trial court determined that the plaintiff was not
entitled to possession of lot 10 because there was no
language in the plaintiff’s bylaws that would reduce
‘‘tenant/owner [Cynthia] DaCosta’s status to that of ten-
ant only . . . .’’3 However, the present summary pro-
cess action is controlled by the relevant General
Statutes, not the plaintiff’s bylaws.
   ‘‘The ultimate issue in a summary process action is
the right to possession.’’ Southland Corp. v. Vernon, 1
Conn. App. 439, 443, 473 A.2d 318 (1984). Summary
process is a statutory proceeding that is ‘‘intended to
be summary and is designed to provide an expeditious
remedy to the landlord seeking possession.’’ Prevedini
v. Mobil Oil Corp., 164 Conn. 287, 292, 320 A.2d 797
(1973). We therefore examine the statutes applicable to
summary process actions and to mobile manufactured
home parks.
   ‘‘[I]ssues of statutory construction raise questions of
law, over which we exercise plenary review. . . . The
process of statutory interpretation involves the determi-
nation of the meaning of the statutory language as
applied to the facts of the case, including the question
of whether the language does so apply.’’ (Internal quota-
tion marks omitted.) Williams v. Housing Authority,
159 Conn. App. 679, 689,         A.3d     (2015).
   ‘‘When construing a statute, [o]ur fundamental objec-
tive is to ascertain and give effect to the apparent intent
of the legislature. . . . In other words, we seek to
determine, in a reasoned manner, the meaning of the
statutory language as applied to the facts of [the] case,
including the question of whether the language actually
does apply. . . . In seeking to determine the meaning,
General Statutes § 1-2z directs us first to consider the
text of the statute itself and its relationship to other
statutes. If, after examining such text and considering
such relationship, the meaning of such text is plain and
unambiguous and does not yield absurd or unworkable
results, extratextual evidence of the meaning of the
statute shall not be considered. . . . When a statute is
not plain and unambiguous, we also look for interpre-
tive guidance to the legislative history and circum-
stances surrounding its enactment, to the legislative
policy it was designed to implement, and to its relation-
ship to existing legislation and common law principles
governing the same general subject matter . . . . A
statute is ambiguous if, when read in context, it is sus-
ceptible to more than one reasonable interpretation.’’
(Citation omitted; internal quotation marks omitted.)
Wilton Meadows Ltd. Partnership v. Coratolo, 299
Conn. 819, 825, 14 A.3d 982 (2011).
   Chapter 412 of our General Statutes is entitled
‘‘Mobile Manufactured Homes and Mobile Manufac-
tured Home Parks. Park Owners and Residents.’’ Sec-
tion 21-80 provides in relevant part: ‘‘(a) An action for
summary process may be maintained by the owner of
a mobile manufactured home park against a mobile
manufactured home resident . . . . (b) (1) Notwith-
standing the provisions of section 47a-23, an owner
may . . . maintain a summary process action against
a resident who owns a mobile manufactured home only
for one or more of the following reasons: (A) Nonpay-
ment of rent, utility charges or reasonable incidental
services charges . . . .’’
   Chapter 412 of the General Statutes provides defini-
tions for the terms used therein. General Statutes § 21-
64 provides in relevant part: ‘‘(5) ‘[r]esident’ means a
person who owns, or rents and occupies, a mobile man-
ufactured home in a mobile manufactured home park
. . . (7) ‘[o]wner’ means a licensee or permittee or
any person who owns, operates or maintains a mobile
manufactured home park . . . (9) ‘[p]erson’ means an
individual, corporation, limited liability company, the
state or any political subdivision thereof, agency, busi-
ness trust, estate, trust partnership or association, two
or more persons having a joint or common interest,
and any other legal or commercial entity . . . .’’
   The parties agree that the defendants are residents
of lot 10 in the subject mobile manufactured home park
and that they have failed to pay rent pursuant to an oral
lease. Cynthia DaCosta owns the mobile manufactured
home situated on lot 10, and she owns twelve shares
of stock in the plaintiff corporation. The question is
whether such stock ownership makes her an owner of
the mobile manufactured home park. We conclude that
it does not.
   The plain language of § 21-64 (7) provides that an
owner is a person who owns, operates or maintains
a mobile manufactured home park. Section 21-64 (9)
defines person as a corporation, among other things.
Section 21-64 (9) does not define owner as a shareholder
of a corporation. ‘‘[I]t is the duty of the court to interpret
statutes as they are written . . . and not by construc-
tion read into statutes provisions which are not clearly
stated.’’ (Internal quotation marks omitted.) Athena
Holdings, LLC v. Marcus, 160 Conn. App. 470, 478,
A.3d      (2015). For this reason, we conclude that the
defendants are subject to summary process for failing
to pay rent.
   Our conclusion that the defendants are subject to
summary process proceedings pursuant to the plain
language of §§ 21-64 and 21-80 is further supported by
our summary process statutes. General Statutes § 47a-
23 (a) provides in relevant part: ‘‘When the owner . . .
desires to obtain possession . . . of any land . . . (1)
when a rental agreement or lease of such property,
whether in writing or by parol, terminates for any of
the following reasons . . . (D) nonpayment of rent
within the grace period . . . such owner or lessor . . .
shall give notice to each lessee or occupant to quit
possession or occupancy of such land . . . before the
time specified in the notice for the lessee or occupant
to quit possession or occupancy.’’ (Emphasis added.)
The plaintiff is the owner of the land where lot 10 is
situated. The defendants are lessees of the land.
   General Statutes § 47a-24 provides: ‘‘As used in this
chapter, (1) ‘lessee or occupant’ includes a member or
shareholder of a cooperative housing corporation who
occupies a dwelling unit in such corporation’s premises
pursuant to an agreement of occupancy, whether or
not it is designated as a lease or rental agreement, which
agreement provides that, for breach by a member or
shareholder of any provision of such agreement, the
corporation shall have the legal remedies available to
a landlord for breach by a tenant of a provision of a
lease or rental agreement; and (2) ‘owner or lessor’
includes any such cooperative housing corporation.’’4
(Emphasis added.) Pursuant to § 47a-24, Cynthia
DaCosta, a shareholder in the plaintiff cooperative
housing corporation, is subject to summary process as
a lessee of the plaintiff.
  We construe the statutes pertaining to mobile manu-
factured home parks and summary process ‘‘in accor-
dance with the overriding principle that statutes should
be construed, where possible, so as to create a rational,
coherent and consistent body of law. See, e.g., Doe v.
Doe, 244 Conn. 403, 428, 710 A.2d 1297 (1998) (we read
related statutes to form a consistent, rational whole,
rather than to create irrational distinctions); In re Val-
erie D., 223 Conn. 492, 524, 613 A.2d 748 (1992) ([s]tat-
utes are to be interpreted with regard to other relevant
statutes because the legislature presumed to have cre-
ated a consistent body of law).’’ (Internal quotation
marks omitted.) Broadnax v. New Haven, 284 Conn.
237, 249, 932 A.2d 1063 (2007). Moreover, this court
previously has stated that summary process proceed-
ings include ‘‘actions for possession by cooperative
housing corporations against their members or share-
holders, based on the breach of a lease by the members
or shareholders . . . § 47a-24 . . . .’’ (Emphasis
added.) Southland Corp. v. Vernon, supra, 1 Conn.
App. 447.
  We therefore conclude, as a matter of law, that the
plaintiff is entitled to possession of lot 10 if the defen-
dants failed to pay rent in accordance with the parties’
oral lease agreement. The trial court, however, failed
to make factual findings on the basis of the evidence
presented as to whether the defendants failed to comply
with the terms of the subject lease. The matter, there-
fore, must be remanded to the trial court for further pro-
ceedings.
  The judgment is reversed and the case is remanded
for further proceedings consistent with this opinion.
      In this opinion the other judges concurred.
  1
    On April 23, 2015, this court ordered the defendants to file their briefs
on or before May 7, 2015. The defendants failed to file briefs as ordered.
We, therefore, have considered this appeal on the basis of the brief, appendix,
and oral argument of the plaintiff alone.
  2
    The notice to quit was attached to the complaint as exhibit A. It was
served on the defendants on May 16, 2014. The notice to quit stated, in
relevant part, that on or before June 20, 2014, the defendants were to quit
possession and occupancy of 46 Kenosia Avenue, lot 10, in Danbury for
nonpayment of rent: ‘‘May 2014, in the amount of $425.00 (plus balance of
rent for the month of January 2014, in the amount of $172.78, plus rent for
the months of February, March and April 2014, in the amount of $425.00
each) for a total arrearage of $1,872.78.’’ The notice to quit also stated: ‘‘Any
partial payments tendered will be accepted for use and occupancy only and
not for rent, with full reservation of rights to continue with the eviction
action if the total of all partial payments made within 30 days of receipt of
this notice does not equal the total arrearage stated above. All payments
should be made to the attorney’s office and not to the landlord.’’
  3
    The trial court did not address the claims against Candra DaCosta.
  4
    General Statutes § 47-202 provides in relevant part: ‘‘(9) ‘Common interest
community’ means real property described in a declaration with respect to
which a person, by virtue of his ownership of a unit, is obligated to pay for
a share of (A) real property taxes on, (B) insurance premiums on, (C)
maintenance of, (D) improvement of, or (E) services or other expenses
related to common elements, other units or any other real property other
than that unit described in the declaration. . . .
  ‘‘(12) ‘Cooperative’ means a common interest community in which real
property is owned by an association, each of whose members is entitled
by virtue of his ownership interest in the association to exclusive possession
of a unit.’’